UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-2073


MICHAEL J. SINDRAM,

                Plaintiff – Appellant,

          v.

PATRICIA L. HARRINGTON; DOUGLAS B. ROBELEN, State Actor;
HON. GERALD BRUCE LEE; PHYLLIS T. WALTON; LISA GRAYSON; U.S.
MARSHAL SERVICE; JOHN HACKMAN,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:09-cv-01082-GBL-IDD)


Submitted:   December 16, 2010            Decided:   December 22, 2010


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Michael J. Sindram, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael J. Sindram appeals the district court’s order

imposing a pre-filing injunction.            We review the imposition of a

pre-filing injunction for abuse of discretion.                 Cromer v. Kraft

Foods N. Am., Inc., 390 F.3d 812, 817 (4th Cir. 2004).                    Federal

courts may issue pre-filing injunctions when vexatious conduct

hinders the court from fulfilling its constitutional duty.                      Id.;

Procup v. Strickland, 792 F.2d 1069, 1073-74 (11th Cir. 1986)

(en banc) (per curiam).         Before enjoining the filing of further

actions, however, the district court must afford the litigant

notice and an opportunity to be heard.                Cromer, 390 F.3d at 819;

In re Oliver, 682 F.2d 443, 446 (3d Cir. 1982).                        Here, the

district court sua sponte issued the injunction.                      Because the

court   imposed      the   injunction       without     affording     Sindram     an

opportunity to be heard, we grant Sindram’s request to proceed

in forma pauperis on appeal, vacate the district court’s order,

and   remand   for    further   proceedings.          We   dispense    with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                           VACATED AND REMANDED




                                        2